DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an application filed on 08/09/2019.
Claims 6-10 are pending for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erik Preston (Reg. No. 64,733) on 03/24/2022.

The claims are amended as follows:
6.	 (Currently Amended) A motor controlling method of controlling a surface permanent magnet motor, the motor controlling method comprising: 
a step of obtaining a vector of a resultant magnetic flux[[,]] based on a stator current, and a stator voltage, which are represented by a phasor, with respect to an α-β fixed coordinate system or a d-q rotating coordinate system; 
a step of calculating an angle (ɸ) between the stator current and the stator voltage; 
a step of calculating a torque angle (δ) according to:  

    PNG
    media_image1.png
    22
    239
    media_image1.png
    Greyscale

where Ψm indicates a rotor magnetic flux which is a magnitude of a magnetic flux of a permanent  magnet and Ψs indicates a magnitude of the resultant magnetic flux; and 
a step of controlling the surface permanent motor based on the torque angle (δ).

9.	 (Currently Amended) A motor controlling system comprising:
a surface permanent magnet motor; and
a control circuit configured to control the surface permanent motor; wherein
the control circuit obtains a vector of a resultant magnetic flux [[,]] based on a stator current, and a stator voltage, which are represented by a phasor, with respect to an α-β fixed coordinate system or a d-q rotating coordinate system;
calculates an angle (ɸ) between the stator current and the stator voltage;
calculates a torque angle (δ) according to:

    PNG
    media_image1.png
    22
    239
    media_image1.png
    Greyscale

where Ψm indicates a rotor magnetic flux which is a magnitude of a magnetic flux of a permanent  magnet and Ψs indicates a magnitude of the resultant magnetic flux; and  
a step of controlling the surface permanent motor based on the torque angle (δ).




Allowable Subject Matter
Claims 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claims 6 and 9:  In view of the limitations the closest prior art as shown in pto-892/1449 including the prior works of the assignee/inventor does not explicitly describe or suggest a motor controlling system/method of controlling a surface permanent magnet motor, the motor controlling method comprising: a step of obtaining a vector of a resultant magnetic flux based on a stator current, and a stator voltage, which are represented by a phasor, with respect to an α-β fixed coordinate system or a d-q rotating coordinate system; a step of calculating an angle (ɸ) between the stator current and the stator voltage; a step of calculating a torque angle (δ) according to:   
    PNG
    media_image1.png
    22
    239
    media_image1.png
    Greyscale
where Ψm indicates a rotor magnetic flux which is a magnitude of a magnetic flux of a permanent magnet and Ψs indicates a magnitude of the resultant magnetic flux; and a step of controlling the surface permanent motor based on the torque angle (δ) as claimed and further amended by the examiner’s amendment of 03/24/2022.  In the examiner’s opinion, the claims are deemed to be directed to a non-obvious improvement over motor controlling method, motor controlling system and electronic power steering system.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	



/KAWING CHAN/Primary Examiner, Art Unit 2846